Citation Nr: 1203186	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  09-16 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

Entitlement to increased initial ratings for posttraumatic stress disorder (PTSD) currently assigned staged ratings of 10 percent prior to April 6, 2010, and 30 percent thereafter.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel
INTRODUCTION

The Veteran served on active duty from February 1967 to February 1970.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Muskogee, Oklahoma, Department of Veterans Affairs (VA) Regional Office (RO).  

In March 2011, a Board hearing was held before the undersigned.  A transcript of the hearing is associated with the claims file.  At the hearing, the Veteran was afforded a 30-day abeyance in order to submit additional evidence.  No additional evidence has been received.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any action on his part is required.


REMAND

During the March 2011 hearing, the Veteran testified that his PTSD had increased in severity.  He specifically testified that he has been experiencing throughout the entire appeal period, an increase in memory loss, concentration, panic attacks, nightmares, isolation, mood disturbance, and anxiety.  Significantly, during the hearing, the undersigned made note of the Veteran's anxious behavior.  A May 2008 mental health treatment report from W.R.R., M.D. documents that the Veteran is unemployable due to his service-connected PTSD.  He was last evaluated for his PTSD by VA in April 2010.  As the Veteran has indicated an increase in severity and when the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (an examination was indicated where there was an allegation of increased disability, and two-years had passed since the last VA examination).

As noted, the Veteran's private physician indicated that the Veteran was unemployable due to his PTSD.  Furthermore, the Veteran has indicated that he was unable to engage in substantially gainful employment.  In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the Court held that "a request for a TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation."

The Court also stated that "when entitlement to TDIU is raised during the adjudicatory process of the underlying disability or during the administrative appeal of the initial rating assigned for that disability, it is part of the claim for benefits for the underlying disability."  Id. at 454.  Thus, on remand, the Veteran should be provided with appropriate notice as to how to substantiate a claim for TDIU and the psychiatric examination should determine if he is currently unemployable due to his service-connected PTSD.

Finally, during the March 2011 hearing, the Veteran testified that there were no outstanding treatment records; however as the hearing was nearly one year ago, the Veteran should be asked if he has received any psychiatric treatment since March 2011; and if so, such records should be secured.

Accordingly, the case is REMANDED for the following:

1. The RO/AMC should provide appropriate notice concerning the Veteran's claim for TDIU.

2. Ask the Veteran to identify any VA and private treatment records referable to his PTSD since March 2011.  After securing any necessary release forms, attempt to obtain and associate any identified records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be so notified so that he can make an attempt to obtain those records on his own behalf.  Whether or not the Veteran responds, the RO/AMC should obtain the Veteran's most recent VA treatment records not already associated with the claims file.  Once obtained, these records should be associated with he claims file.

3. Thereafter, the RO should schedule the Veteran for a psychiatric examination to ascertain the current severity of his PTSD.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests should be performed.  The examiner should report all pertinent findings and estimate the Veteran's Global Assessment of Functional (GAF) Scale score.

The examiner must also comment on the impact of the Veteran's PTSD on his ability to obtain and retain employment.  Then, the examiner should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities, and in particular, his PTSD, either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  The examiner should set forth a complete rationale for all findings and conclusions in a legible report. 

4. Thereafter, the RO should readjudicate the Veteran's claims, to include consideration of his TDIU claim.  If such action does not grant the benefits claimed, the RO should provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time should be allowed for response. Thereafter, the case should be returned to this Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

